Citation Nr: 0216476	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1994. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

A hearing was held before the undersigned Member of the Board 
in October 1999.  A transcript of that hearing is of record.  
When the case was before the Board in December 1999, it was 
remanded for further development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  An unappealed rating decision of September 1995 denied 
the veteran's claim for service connection for low back 
disability.

3.  The subsequently received evidence includes evidence 
which is neither cumulative nor redundant of the evidence 
previously of record and which is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  

4.  The veteran's current low back disability originated in 
service.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Low back disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
and information currently of record establishes the veteran's 
entitlement to the benefit sought on appeal.  Therefore, no 
further development of the record is required. 

Secondly, the Board notes that the evidence received since an 
unappealed rating decision of November 1995 denying service 
connection for low back disability includes medical evidence 
of a nexus between the veteran's military service and her 
current low back disability.  This evidence is clearly new 
and material.  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With respect to the merits of the reopened claim, the 
veteran's service medical records reveal that she complained 
in April 1994 of a three day history of pain in the upper 
abdomen and lower back; no deformity or tenderness was found.  
The veteran noted a history of recurrent back pain on her 
July 1994 discharge medical history report; her spine was 
normal on examination in July 1994.

The veteran filed her original claim for service connection 
for low back disability shortly after her discharge from 
service.
 
VA examination and outpatient treatment records beginning in 
December 1994 show that the veteran continued to complain of 
back pain.  Although no back abnormality was found in 
December 1994, lumbosacral strain with normal range of motion 
was diagnosed on VA examination in July 1995.  

A hearing before a hearing officer at the RO was conducted in 
January 1997.  The veteran essentially testified that she had 
complained of low back pain in service and shortly after 
separation from service and that the condition had worsened 
causing muscle spasms and radiation of the pain.  

X-rays of the lumbar spine in September 1997 were interpreted 
as showing sclerosis with obliteration of the right L5-S1 
facet joint; this finding was considered to probably 
represent underlying arthropathy.  VA medical records dated 
in October 1997 note that the veteran gave a history of low 
back pain with radiculopathy down the left leg to the ankle 
since February 1997.  A herniated nucleus pulposus was 
suspected and left lumbar radiculopathy was diagnosed.  The 
veteran presented at the VA facility in December 1997 with 
severe low back pain with a burning sensation radiating to 
the left ankle.  The examiner noted questionable back pain 
secondary to injury.  Low back pain with sciatica was 
diagnosed.   

A March 1998 VA treatment note indicates that the veteran had 
a three-year history of low back pain with radiation to the 
left lower extremity.  A magnetic resonance imaging (MRI) of 
the lumbar spine in March 1998 was reported to show 
degenerative disc disease at L5-S1 with small disc 
protrusion.  The veteran received subsequent treatment for 
low back pain and sciatica.  

At her hearing before the undersigned Board Member in October 
1999, the veteran stated that besides the service medical 
records showing that she was treated for low back pain in 
service, as a medical assistant in service, she was 
frequently treated for her low back pain on an unofficial 
basis.  She stated that she had sustained no injuries 
subsequent to service.  She testified that she had had 
continuous low back pain since service.  She noted that some 
physicians have related her low back pain to her pregnancies 
but she stated that she had the low back pain prior to the 
pregnancies.  The veteran's spouse also testified that he had 
known the veteran since June 1993 and she had had frequent 
problems with low back pain from that time to separation from 
service in 1994.  

A VA spine examination was conducted in April 2000.  The 
veteran noted that she fell on ice in service in 1991 or 1992 
in Korea which caused back pain.  She stated that the pain 
progressively worsened.  Presently, she was on continuous 
medication for the back pain.  She had pain with prolonged 
exertion, sitting and standing.  She had difficulty walking.  
The diagnosis was lumbar spine condition with degenerative 
disc disease, abnormal MRI, limitation of movement and pain 
requiring pain medications.  

A VA general medical examination was conducted in June 2000.  
The veteran noted the inservice fall and stated that her back 
pain increased significantly in 1997.  The examiner noted 
that x-rays of the lumbar spine showed degenerative facet 
changes at L5-S1.  The examiner stated that the veteran had 
lumbar radiculopathy most likely secondary to her herniated 
nucleus pulposus.  It was the examiner's opinion that the 
veteran's present low back disability did not originate in 
service and that it was not likely that the disability was 
due to the service fall.  

In a January 2001 addendum to the June 2000 examination 
report, the examiner stated that he obtained additional 
history from the veteran and she noted that her back began to 
hurt significantly in February 1994, prior to separation from 
service.  The examiner stated the that veteran's inservice 
fall did not cause her present low back disability but that 
pain due to her disc problem started prior to her separation 
from service.  

In a March 2001 addendum, the examiner stated that the 
veteran clearly had back pain while in service to a mild 
degree, and the pain became significantly worse in 1997.  The 
examiner stated that it was unlikely that the inservice fall 
caused the veteran's condition but it could have caused it.  
The examiner stated that the veteran's pain became 
significantly worse while working in a hospital on post.  The 
examiner stated that this exacerbation caused the veteran's 
presently significant radiculopathy and he could not state 
that her present condition did not relate to service because 
she did have low back pain in service.  The examiner 
concluded that there could be some relationship between her 
current low back condition and service though the degree of 
the veteran's pain has changed significantly.  

In the Board's opinion, the evidence of record preponderates 
in the veteran's favor.  It shows that the veteran sought 
medical treatment for low back pain during service, 
complained of low back pain on service discharge, filed a 
claim for service connection for low back disability shortly 
after discharge from service, sought treatment for low back 
disability shortly after service and was found to have low 
back disability on a VA examination less than one year after 
her discharge from service and on subsequent examinations.  
Moreover, she has provided credible testimony concerning the 
onset of low back symptoms in service and a continuity of 
symptoms thereafter, and the recent VA examiner has expressed 
his medical opinion that the back pain experienced by the 
veteran during service was a manifestation of her currently 
diagnosed low back disability.  Accordingly, service 
connection for low back disability is in order.


ORDER

Entitlement to service connection for low back disability is 
granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


